Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Walter Mitchell appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence. We have reviewed the record and find no reversible error. See United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013) (reviewing district court’s decision under § 3582(c)(2) for abuse of discretion). Accordingly, we affirm for the reasons stated by the district court. United States v. Mitchell, No. 3:11-cr-00156-JRS-2 (E.D. Va. July 15, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED